DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claims status
2.	Based on the Response to Restriction Requirement filed on 10/03/2022, applicant elects, to prosecute Group I, as claims 1-13 without traverse. Claims 14-30 are cancelled. Claims 31-47 have been added. Therefore, claims 1-13 and 31-47  are pending for examination.

                                                Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/22/2012.

                                                               Drawings
4.	The Examiner contends that the drawings submitted on 02/26/2021 are acceptable for examination proceedings.

                    Claim Objections (minor informalities)
5.	Claims 2-4, 10, 31-32, 35-37 and 42-44 are objected to because of the following informalities:
Regarding claim 2, the claim recites:

“The method of wireless communication of claim 1, further comprising: identifying …… of an overlap with a time resource indicated for another transmission”.

Regarding claims 3 and 4, the claims recite: “the time resource………for the other transmission”.

Claim 2 depends on claim 1 and claims 3 and 4 depend on claim 2. Since there is no “transmission” recites in claim 1, further clarification is requested for “another transmission” in claim 2 and “other transmission” in claim 3 and 4 refer (i.e. for example: how “another” or “other” transmission perform without an  initial “transmission” ? Or how one of ordinary skill in the art could be reasonably differentiate “another” transmission or “other” transmission without the  initial or different “transmission”? Or how can there be another one without the first one?).

Regarding claims 10, 31-32, 35-37 and 42-44, the claims are objected based on the same reasoning as presented in the objection of claims 2-4.
For the purpose of examination, the examiner will interpret as best understood.
Further clarification is requested to understand what applicant is trying to accomplish. 

35 USC § 112 (f) Claim Limitations Analysis
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

7.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claims 34-40 have been analyzed under 35 U.S.C. 112, sixth paragraph. 
Regarding claims 34-40, the limitations that recite(s) “means for identifying….”;“means for receiving…..”; “means for scheduling……;  and ; and “means for sending…..” are being treated in accordance with 112(f) because the functions of “identifying”, “receiving”, “scheduling” and “sending” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.
Regarding the above claim limitations, the corresponding structure can be found on Fig. 4, wireless communication device may be implemented with a processing system 414 that includes one or more processors, such as processor; examples of processors include microprocessors, microcontrollers, digital signal processors (DSPs), field programmable gate arrays (FPGAs), programmable logic devices (PLDs), state machines, gated logic, discrete hardware circuits, and other suitable hardware configured to perform the various functionality described throughout the disclosure; paragraphs [0006], [0008], [0019], [0034], [0073]-[0079], [0098], [0107]-[0108], [0118], [0131], [0136]-[0137] in specification.
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



      Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
10.	Claims 1-6, 9-12, 31-32, 34-39 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (US 2019/0254053 A1), hereinafter “Ying” in view of Zhou et al. (US 2019/0306848 A1), hereinafter “Zhou”.
Regarding claim 1, Ying discloses a method of wireless communication (Figs. 1, 7, illustrating an approach for HARQ-ACK for repetitions in a DL SPS procedure), the method comprising, at a wireless communication device (Figs. 1, 7): 
identifying at least one of a plurality of repeated communications (Fig. 7, paragraphs [0074], [0078], PDSCH reception in a consecutive slots, based on the number determined from the aggregation-factor-DL); 
receiving remaining repeated communications of the plurality of repeated communications that are not cancelled (Fig. 7, paragraphs [0078], [0080], when DL repetition conflicts with (e.g., collide with) UL by the slot format indication, the UE 102 may skip the conflicted slot(s) and may continue to use the RV order from the next available aggregated slot); and 
generating acknowledgment feedback information for the remaining repeated communications (Fig. 7, paragraph [0144], HARQ-ACK is fed back for each repetition; in another approach, HARQ-ACK is fed back only for the last repetition).
While Ying implicitly refers to “identifying at least one of a plurality of repeated communications that is cancelled” (paragraph [0074], a case where the symbol(s) carrying HARQ-ACK in slot n+K1 conflicts with (e.g., collides with) DL symbol(s) indicated by dynamic slot format indicator (SFI) (e.g., based on a slot format)), Zhou from the same or similar field of endeavor explicitly discloses identifying at least one of a plurality of communications that is cancelled (Fig. 18, paragraphs [0306], [0310], [0316], DCI comprising a first field comprising an indication (e.g., one bit) of a preemption, and/or a second field comprising an indication (e.g., a bitmap) indicating whether one or more radio resources (e.g., per each bit in the bitmap: a downlink radio resource and/or an uplink radio resource) are preempted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “identifying at least one of a plurality of repeated communications that is cancelled” as taught by Zhou, in the system of Ying, so that it would provide layer modulation and transmission mechanisms desired to improve wireless communications using uplink preemption and/or downlink preemption without adversely increasing signaling overhead and/or decreasing spectral efficiency (Zhou, paragraph [0002]).

Regarding claim 2, Ying discloses identifying the at least one of the plurality of repeated communications by determining whether the at least one of the plurality of repeated communications is cancelled because of an overlap with a time resource indicated for another transmission (paragraphs [0074], [0078], a case where at least one semi-statically configured DL symbol overlaps with the symbol(s) carrying HARQ-ACK in slot n+K1, or a case where the symbol(s) carrying HARQ-ACK in slot n+K1 conflicts with (e.g., collides with) DL symbol(s) indicated by dynamic slot format indicator (SFI) (e.g., based on a slot format)).

Regarding claim 3, Ying discloses the time resource for the other transmission is indicated by a slot format indicator (paragraph [0074], DL symbol(s) indicated by dynamic slot format indicator (SFI) (e.g., based on a slot format)).

Regarding claim 4, Ying in view of Zhou disclose the method according to claim 2.
Zhou further discloses the time resource for the other transmission is indicated by a dynamic grant for scheduling transmission (paragraph [0310], downlink control information (DCI) via a PDCCH for scheduling assignment or scheduling grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the time resource for the other transmission is indicated by a dynamic grant for scheduling transmission” as taught by Zhou, in the system of Ying, so that it would provide layer modulation and transmission mechanisms desired to improve wireless communications using uplink preemption and/or downlink preemption without adversely increasing signaling overhead and/or decreasing spectral efficiency (Zhou, paragraph [0002]).

Regarding claim 5, Ying in view of Zhou disclose the method according to claim 2.
Zhou further discloses identifying the at least one of the plurality of repeated communications by determining whether the at least one of the plurality of repeated communications is cancelled by a preemption indicator or a cancellation indicator due to higher priority communication (paragraphs [0303], [0316], DCI comprising fields indicating one or more downlink preemption indicators to a group of wireless devices (e.g., including the second wireless device), indicating whether one or more time/frequency resources are preempted (e.g., reserved for the first wireless device), for example, to multiplex first data (e.g., URLLC data or other data associated with a first service) and second data (e.g., eMBB data or other data associated with a second service) on a PDSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “identifying the at least one of the plurality of repeated communications by determining whether the at least one of the plurality of repeated communications is cancelled by a preemption indicator or a cancellation indicator due to higher priority communication” as taught by Zhou, in the system of Ying, so that it would provide layer modulation and transmission mechanisms desired to improve wireless communications using uplink preemption and/or downlink preemption without adversely increasing signaling overhead and/or decreasing spectral efficiency (Zhou, paragraph [0002]).

Regarding claim 6, Ying discloses scheduling the plurality of repeated communications dynamically according to a first received downlink control information (DCI), or scheduling the plurality of repeated   communications according to a periodic repetition after semi-persistent activation by a second DCI (paragraphs [0078], [0080], when DL repetition conflicts with (e.g., collide with) UL by the slot format indication, the UE may skip the conflicted slot(s) and may continue to use the RV order from the next available aggregated slot).

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 31, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 32, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 34, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 35, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
Regarding claim 36, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 37, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 38, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 39, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 41, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 42, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 43, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 44, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Regarding claim 45, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 46, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

11.	Claims 7, 8, 13, 33, 40 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (US 2019/0254053 A1), hereinafter “Ying” in view of Zhou et al. (US 2019/0306848 A1), hereinafter “Zhou” in view of Rastegardoost et al. (US 2022/0007399 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/975,945 filed on 02/13/2020 and 62/961,874 filed on 01/16/2020), hereinafter “Rastegardoost”.
Regarding claim 7, Ying in view of Zhou disclose the method according to claim 1.
Neither Ying nor Zhou explicitly discloses “sending the acknowledgement feedback information in a predefined type of hybrid automatic repeat request acknowledgment (HARQ ACK) information codebook”.
However, Rastegardoost from the same or similar field of endeavor discloses sending the acknowledgement feedback information in a predefined type of hybrid automatic repeat request acknowledgment (HARQ ACK) information codebook (paragraphs [0269], [0434], HARQ-ACK codebook in a slot indicated by a value of a PDSCH-to-HARQ-feedback timing indicator field in a corresponding DCI format; one or more second fields comprising a PDSCH-to-HARQ-feedback timing (e.g., K1) value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “sending the acknowledgement feedback information in a predefined type of hybrid automatic repeat request acknowledgment (HARQ ACK) information codebook” as taught by Rastegardoost, in the combined system of Ying and Zhou, so that it would provide HARQ-ACK codebook in a slot indicated by a value of a PDSCH-to-HARQ-feedback timing indicator field in a corresponding DCI format (Rastegardoost, paragraph [0269]).

Regarding claim 8, Ying in view of Zhou and Rastegardoost disclose the method according to claim 7.
Rastegardoost further discloses the predefined type of HARQ ACK information codebook is a type-1 codebook (paragraph [0269], configuration of a semi-static codebook (e.g. Type-1 HARQ-ACK codebook), e.g., when the parameter PDSCH-HARQ-ACK-Codebook=semi-static).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the predefined type of HARQ ACK information codebook is a type-1 codebook” as taught by Rastegardoost, in the combined system of Ying and Zhou, so that it would provide HARQ-ACK codebook in a slot indicated by a value of a PDSCH-to-HARQ-feedback timing indicator field in a corresponding DCI format (Rastegardoost, paragraph [0269]).

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 33, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 47, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414